 

 

 

 

 

 

 

OMNIBUS AGREEMENT

 

among

 

CYPRESS ENERGY HOLDINGS, LLC,

 

CYPRESS ENERGY MANAGEMENT, LLC,

 

CYPRESS ENERGY PARTNERS, LLC

 

CYPRESS ENERGY PARTNERS, L.P.,

 

CYPRESS ENERGY PARTNERS GP, LLC

 

CYPRESS ENERGY PARTNERS – TIR, LLC

 

FOLEY INSPECTION SERVICES ULC

 

TULSA INSPECTION RESOURCES, LLC

 

TULSA INSPECTION RESOURCES – CANADA ULC

 

TULSA INSPECTION RESOURCES HOLDINGS, LLC

 

TULSA INSPECTION RESOURCES – NONDESTRUCTIVE EXAMINATION, LLC

 

MR. CHARLES C. STEPHENSON, JR.

 

AND

 

MS. CYNTHIA FIELD

 

January 21, 2014

 

 

 

 

 

 

 

 



 

 

 

OMNIBUS AGREEMENT

 

This OMNIBUS AGREEMENT is entered into on, and effective as of, the Closing Date
(as defined herein) among Cypress Energy Holdings, LLC, a Delaware limited
liability company (“Cypress Holdings”), Cypress Energy Management, LLC, a
Delaware limited liability company (“CEM”), Cypress Energy Partners, LLC, a
Delaware limited liability company (the “OLLC”), Cypress Energy Partners, L.P.,
a Delaware limited partnership (the “Partnership”), Cypress Energy Partners GP,
LLC, a Delaware limited liability company (the “General Partner”), Cypress
Energy Partners – TIR, LLC, a Delaware limited liability company (“CEP TIR”),
Foley Inspection Services ULC, an Alberta, Canada unlimited liability
corporation (“Foley”), Tulsa Inspection Resources, LLC, a Delaware limited
liability company (“TIR”), Tulsa Inspection Resources – Canada ULC, an Alberta,
Canada unlimited liability corporation (“TIR Canada”), Tulsa Inspection
Resources Holdings, LLC, a Delaware limited liability company (“TIR Holdings”).
Tulsa Inspection Resources –Nondestructive Examination, LLC, a Delaware limited
liability company (“NDE”), Mr. Charles C. Stephenson, Jr. and Ms. Cynthia Field.
The above-named entities are sometimes referred to in this Agreement (as defined
herein) each as a “Party” and collectively as the “Parties.”

 

R E C I T A L S:

 

1.                  The Parties desire by their execution of this Agreement to
evidence their understanding, as more fully set forth in Article II, with
respect to certain indemnification obligations of the Parties to each other.

 

2.                  The Parties desire by their execution of this Agreement to
evidence their understanding, as more fully set forth in Article III, with
respect to the amount to be paid (a) by the Partnership for the centralized
overhead services to be performed by the General Partner and its Affiliates (as
defined herein) for and on behalf of the Partnership Group (as defined herein)
and (b) by TIR and the TIR Entities (as defined herein) for certain interest
payment and other reimbursements.

 

3.                  The Parties desire by their execution of this Agreement to
evidence their understanding, as more fully set forth in Article IV, with
respect to the Partnership Group’s right of first offer with respect to the ROFO
Assets (as defined herein).

 

4.                  The Parties desire by their execution of this Agreement to
evidence their understanding, as more fully set forth in Article V, with respect
to the granting of certain licenses between the Parties.

 



1

 

 

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

 

ARTICLE I
Definitions

 

1.1              Definitions. As used in this Agreement, the following terms
shall have the respective meanings set forth below:

 

“Administrative Fee” is defined in Section 3.2(a).

 

“Affiliate” is defined in the Partnership Agreement.

 

“Agreement” means this Omnibus Agreement, as it may be amended, modified or
supplemented from time to time in accordance with the terms hereof.

 

“Assets” means all disposal wells and related facilities and equipment,
inspection equipment, storage tanks, offices and related equipment, real estate
and other assets, or portions thereof, conveyed, contributed or otherwise
transferred or intended to be conveyed, contributed or otherwise transferred
pursuant to the Contribution Agreement to any member of the Partnership Group,
or owned by, leased by or necessary for the operation of the business,
properties or assets of any member of the Partnership Group, prior to or as of
the Closing Date.

 

“CEI” is defined in Section 3.4.

 

“CEM” is defined in the introduction to this Agreement.

 

“CEP TIR” is defined in the introduction to this Agreement.

 

“Closing Date” means January 21, 2014, the date of the closing of the initial
public offering of Common Units representing limited partner interests in the
Partnership.

 

“Common Unit” is defined in the Partnership Agreement.

 

“Conflicts Committee” is defined in the Partnership Agreement.

 

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the date hereof, among the General Partner,
the Partnership, Cypress Holdings, Cypress Energy Holdings II, LLC, a Delaware
limited liability company, OLLC, Cypress Energy Partners – SBG, LLC, a Delaware
limited liability company, CEP TIR, TIR, Mr. Charles C. Stephenson, Jr., Ms.
Cynthia Field, Mr. G. Les Austin and Mr. Richard Carson.

 

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

 

“Covered Environmental Losses” is defined in Section 2.1(a).

 

“Credit Agreement” means the $120 million secured credit agreement, dated
December 24, 2013, by and among the Partnership, the OLLC, CEP TIR, TIR,
Deutsche Bank AG, New York Branch, the other lenders party thereto and BMO
Harris Bank N.A.

 



2

 

 

“Cypress Entities” means Cypress Holdings and any Person controlled, directly or
indirectly, by Cypress Holdings other than the General Partner or a member of
the Partnership Group; and “Cypress Entity” means any of the Cypress Entities in
their individual capacity.

 

“Cypress Holdings” is defined in the introduction to this Agreement.

 

“Environmental Deductible” is defined in Section 2.1(a)(iii).

 

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereafter in effect, relating to (a) pollution or protection
of human health, natural resources, wildlife and the environment including,
without limitation, the federal Comprehensive Environmental Response,
Compensation, and Liability Act, the Superfund Amendments Reauthorization Act,
the Resource Conservation and Recovery Act, the Clean Air Act, the Federal Water
Pollution Control Act, the Toxic Substances Control Act, the Oil Pollution Act,
the Safe Drinking Water Act, the Hazardous Materials Transportation Act, and
other environmental conservation and protection laws and the regulations
promulgated pursuant thereto, and any state or local counterparts, each as
amended from time to time, and (b) the generation, manufacture, processing,
distribution, use, treatment, storage, transport, or handling of any Hazardous
Substances.

 

“Environmental Permit” means any permit, approval, identification number,
license, registration, certification, consent, exemption, variance or other
authorization required under or issued pursuant to any applicable Environmental
Law, including applications for renewal of such permits in which the application
allows for continued operation under the terms of an expired permit.

 

“Foley” is defined in the introduction to this Agreement.

 

“General Partner” is defined in the introduction to this Agreement.

 

“Governmental Authority” means the United States, any foreign country, state,
county, city or other incorporated or unincorporated political subdivision,
agency or instrumentality thereof.

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including environmental laws, energy
regulations and occupational, safety and health standards or controls, of any
Governmental Authority.

 



3

 

 

“Hazardous Substance” means (a) any substance, whether solid, liquid, gaseous,
semi-solid or any combination thereof, that is designated, defined or classified
as a hazardous waste, solid waste, hazardous material, pollutant, contaminant or
toxic or hazardous substance, or terms of similar meaning, or that is otherwise
regulated under any Environmental Law, including, without limitation, any
hazardous substance as defined under the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended, and including asbestos and
lead-containing paints or coatings, radioactive materials, and polychlorinated
biphenyls, and (b) petroleum, oil, gasoline, natural gas, fuel oil, motor oil,
waste oil, diesel fuel, jet fuel, and other refined petroleum hydrocarbons,
solely to the extent regulated under applicable Environmental Laws.

 

“Indemnified Party” means the Partnership Group or the Cypress Entities, as the
case may be, in its capacity as the party entitled to indemnification in
accordance with Article II.

 

“Indemnifying Party” means either the Partnership Group or Cypress Holdings, as
the case may be, in its capacity as the party from whom indemnification may be
sought in accordance with Article II.

 

“License” is defined in Section 5.1.

 

“Limited Partner” is defined in the Partnership Agreement.

 

“Loan Origination Fee” means the $2.05 million loan origination fee paid in
connection with the Fee Letter, dated December 24, 2013 between Deutsche Bank
AG, New York Branch and the Partnership.

 

“Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including,
without limitation, court costs and reasonable attorney’s and expert’s fees) of
any and every kind or character, known or unknown, fixed or contingent.

 

“Marks” is defined in Section 5.1.

 

“Mediation Notice” is defined in Section 6.3.

 

“NDE” is defined in the introduction to this Agreement.

 

“OLLC” is defined in the introduction to this Agreement.

 

“Partnership” is defined in the introduction to this Agreement.

 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Cypress Energy Partners, L.P., dated as of January 21,
2014, as such agreement is in effect on the Closing Date, to which reference is
hereby made for all purposes of this Agreement.

 

“Partnership Change of Control” means Cypress Holdings ceases to directly or
indirectly control the general partner of the Partnership.

 

“Partnership Group” means the Partnership and any of its Subsidiaries, treated
as a single consolidated entity.

 

“Partnership Group Member” means any member of the Partnership Group.

 

“Partnership Indebtedness Interest” means interest expense relating to amounts
borrowed under the Credit Agreement.

 

“Partnership Securities” means any equity or debt instrument of the Partnership.

 



4

 

 

“Party” and “Parties” are defined in the introduction to this Agreement.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Producer Price Index” means the Producer Price Index for Finished Goods, as
provided by the U.S. Department of Labor, Bureau of Labor Statistics.

 

“Proposed Transaction” is defined in Section 4.2(a).

 

“Registration Statement” means the Registration Statement on Form S-1 filed by
the Partnership with the United States Securities and Exchange Commission
(Registration No. 333-192328), as amended.

 

“Retained Assets” means all disposal wells and related facilities and equipment,
inspection equipment, storage tanks, offices and related equipment, real estate
and other assets, or portions thereof, owned by any of the Cypress Entities that
were not directly or indirectly conveyed, contributed or otherwise transferred
to the Partnership Group pursuant to the Contribution Agreement or the other
documents referred to in the Contribution Agreement.

 

“ROFO Assets” means the assets listed on Schedule IV to this Agreement.

 

“ROFO Notice” is defined in Section 4.2(a).

 

“ROFO Period” is defined in Section 4.1(a).

 

“ROFO Response” is defined in Section 4.2(a).

 

“ROFO Response Deadline” is defined in Section 4.2(a).

 

“Subsidiary” is defined in the Partnership Agreement.

 

“TIR” is defined in the introduction to this Agreement.

 

“TIR Canada” is defined in the introduction to this Agreement.

 

“TIR Entities Non-Controlling Interest Holders” means CEP TIR, Mr. Charles C.
Stephenson, Jr., Ms. Cynthia Field and any transferee or other successors in
interest thereto, so long as such Person owns, directly or indirectly, an
ownership interest in any TIR Entity.

 

“TIR Entities Manager” means the OLLC.

 

“TIR Entity” means collectively TIR, NDE, TIR Canada, TIR Holdings and Foley,
and any successor-in-interest thereto.

 

“TIR Majority Interest Holder” means the OLLC.

 



5

 

 

“TIR Non-Controlling Interest Holders” means CEP TIR, Mr. Charles C. Stephenson,
Jr., Ms. Cynthia Field and any transferee or other successors in interest
thereto, so long as such person owns, directly or indirectly, an ownership
interest in TIR.

 

“TIR Parent” means Tulsa Inspection Resources, Inc., an Oklahoma corporation.

 

“TIR Reorganization” means the purchase of shares of common stock of TIR Parent
by CEP TIR and through a series of acquisitions, the merger of TIR Parent with
and into TIR, the distribution by TIR of its interest in NDE, TIR Canada and
Tulsa Inspection Resources-Acquisition Corp., which directly owned Foley prior
to its amalgamation with Foley, to its members, and all other transactions,
disputes, claims and expenses related thereto.

 

“TIR Restructuring Indebtedness” means the $10 million of incremental borrowings
that would have been required to purchase certain non-controlling interest
holders’ interests in TIR, as if such indebtedness had been incurred under the
Credit Agreement.

 

“Transfer” means to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of, whether in one or a series of transactions.

 

ARTICLE II
Indemnification

 

2.1              Environmental Indemnification.

 

(a)                Subject to Section 2.4, Cypress Holdings shall indemnify,
defend and hold harmless the Partnership Group from and against any of the
following Losses suffered or incurred by the Partnership Group, directly or
indirectly, or as a result of any claim by a third party, by reason of or
arising out of the operation or ownership of the Assets prior to the Closing
Date:

 

(i)                 any violation or correction of violation of Environmental
Laws occurring or arising, in whole or in part, prior to the Closing Date;

 

(ii)               any currently existing environmental event, action, omission,
condition or matter or currently pending legal action against the Partnership
Group, a true and correct summary of which is described on Schedule I attached
hereto; and

 

(iii)             any event, condition, action, omission or matter that has an
adverse impact on the environment and is associated with or arising, in whole or
in part, from the ownership or operation of the Assets prior to the Closing Date
(including, without limitation, the presence of Hazardous Substances on, under,
about or migrating to or from the Assets or the disposal or release of Hazardous
Substances generated by operation of the Assets at non-Asset locations)
including, without limitation, (A) the cost and expense of any required
investigation, assessment, evaluation, monitoring, containment, cleanup, repair,
restoration, remediation or other corrective action under Environmental Laws,
(B) the cost and expense of the preparation and implementation of any closure,
remedial, corrective action, or other plans required or necessary under
Environmental Laws, and (C) the cost and expense of any environmental or toxic
tort pre-trial, trial, or appellate legal or litigation support work; provided,
however, Cypress Holdings shall not be obligated to indemnify, defend and hold
harmless the Partnership Group for a Loss under this Section 2.1(a)(iii) until
such time as the aggregate amount of all Losses under this Section 2.1(a)(iii)
exceeds $350,000 (the “Environmental Deductible”), at which time Cypress
Holdings shall be obligated to indemnify the Partnership Group for the total
amount of such Losses in excess of the Environmental Deductible;

 



6

 

 

provided, however, that with respect to any event, condition or matter under
Sections 2.1(a)(iii), Cypress Holdings will be obligated to indemnify the
Partnership Group only to the extent that Cypress Holdings is notified in
writing of such violation, event, condition or environmental matter on or before
the third anniversary of the Closing Date (clauses (i) through (iii)
collectively, “Covered Environmental Losses”).

 

(b)               The Partnership Group, jointly and severally, shall indemnify,
defend and hold harmless the Cypress Entities from and against any Losses
suffered or incurred by the Cypress Entities, directly or indirectly, or as a
result of any claim by a third party, by reason of or arising out of:

 

(i)                 any violation or correction of violation of Environmental
Laws associated with or arising, in whole or in part, from the ownership or
operation of the Assets occurring on or after the Closing Date; and

 

(ii)               any event, condition or matter associated with or arising, in
whole or in part, from the ownership or operation of the Assets on or after the
Closing Date (including, but not limited to, the presence of Hazardous
Substances on, under, about or migrating to or from the Assets or the disposal
or release of Hazardous Substances generated by operation of the Assets at
non-Asset locations) that requires investigation, assessment, evaluation,
monitoring, containment, cleanup, repair, restoration, remediation or other
corrective action under Environmental Laws, including, without limitation, (A)
the cost and expense of any such activity, (B) the cost or expense of the
preparation and implementation of any closure, remedial, corrective action, or
other plans required or necessary under Environmental Laws, and (C) the cost and
expense for any environmental or toxic tort pre-trial, trial, or appellate legal
or litigation support work, to the extent that any of the foregoing matters
under (i) and (ii) are not Covered Environmental Losses for which the
Partnership Group is entitled to indemnification from Cypress Holdings under
this Article II without giving effect to the Environmental Deductible.

 

2.2              Additional Indemnification.

 

(a)                In addition to and not in limitation of the indemnification
provided under Sections 2.1(a), Cypress Holdings shall indemnify, defend, and
hold harmless the Partnership Group from and against any Losses suffered or
incurred by the Partnership Group and relating to or arising out of:

 

(i) (A) the consummation of the transactions contemplated by the Contribution
Agreement or (B) events, actions, omissions and conditions associated with the
ownership or operation of the Assets and occurring prior to the Closing Date
(other than Covered Environmental Losses, which are provided for under Section
2.1); provided, however, that such obligation to indemnify will terminate five
(5) years after the Closing Date;

 

(ii) any litigation matters attributable to the ownership or operation of the
Assets prior to the Closing Date, including the currently pending legal actions
against Cypress Holdings set forth on Schedule II attached hereto; provided,
however that no indemnification claims may be made against Cypress Holdings for
legal matters not identified on Schedule II or otherwise known to Cypress
Holdings as of the Closing Date unless the aggregate dollar amount of such
Losses suffered or incurred by the Partnership Group exceeds $250,000, after
such time Cypress Holdings shall be liable for the full amount of such Losses in
excess of $250,000;

 



7

 

 

(iii) any claims associated with or arising from the Retained Assets following
the closing, regardless of whether the events or conditions underlying such
claims occurred prior to or following the Closing Date;

 

(iv) all federal, state and local income tax liabilities attributable to the
ownership or operation of the Assets prior to the Closing Date, including under
Treasury Regulation Section 1.1502-6 (or any similar provision of state or local
law), and any such income tax liabilities of Cypress Holdings that may result
from the consummation of the formation transactions for the Partnership Group
and the General Partner occurring on or prior to the Closing Date; provided,
however, that such obligation to indemnify will terminate 60 days after the
expiration of any applicable statute of limitations;

 

(v) the failure of any Partnership Group Member to have on the Closing Date any
title, right of way, consent, license, permit or approval necessary to allow
such Partnership Group Member to own or operate the Assets in substantially the
same manner that the contributed assets were owned or operated immediately prior
to the Closing Date and as described in the Registration Statement; provided,
however, that such obligation to indemnify will terminate on the fifth
anniversary of the Closing Date; provided, further, no claims may be made
against Cypress Holdings for indemnification pursuant this Section 2.2(a)(v)
unless the aggregate dollar amount of the Losses suffered or incurred under this
Section 2.2(a)(v) by the Partnership Group exceeds $500,000, after such time
Cypress Holdings shall be liable for the full amount of such Losses in excess of
$500,000; and

 

(vi) any losses suffered or incurred by the Partnership Group and related to,
associated with or arising, in whole or part, from the TIR Reorganization.

 

(b)               In addition to and not in limitation of the indemnification
provided under Section 2.1(b) or the Partnership Agreement, the Partnership
Group, jointly and severally, shall indemnify, defend, and hold harmless the
Cypress Entities from and against any Losses suffered or incurred by the Cypress
Entities by reason of or arising out of events, actions, omissions and
conditions associated with the ownership or operation of the Assets and
occurring after the Closing Date (other than Covered Environmental Losses which
are provided for under Section 2.1), unless such indemnification would not be
permitted under the Partnership Agreement by reason of one of the provisos
contained in Section 7.7(a) of the Partnership Agreement.

 

2.3              Indemnification Procedures.

 

(a)                The Indemnified Party agrees that within a reasonable period
of time after it becomes aware of facts giving rise to a claim for
indemnification under this Article II, it will provide notice thereof in writing
to the Indemnifying Party, specifying the nature of and specific basis for such
claim.

 



8

 

 

(b)               The Indemnifying Party shall have the right to control all
aspects of the defense of (and any counterclaims with respect to) any claims
brought against the Indemnified Party that are covered by the indemnification
under this Article II, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court and the settling of
any such claim or any matter or any issues relating thereto; provided, however,
that no such settlement shall be entered into without the consent of the
Indemnified Party (which consent shall not be unreasonably withheld, conditioned
or delayed) unless it includes a full release of the Indemnified Party from such
claim or any matter or any issues relating thereto, as the case may be.

 

(c)                The Indemnified Party agrees to cooperate in good faith with
the Indemnifying Party, with respect to all aspects of the defense of and
pursuit of any counterclaims with respect to any claims covered by the
indemnification under this Article II, including, without limitation, the prompt
furnishing to the Indemnifying Party of any correspondence or other notice
relating thereto that the Indemnified Party may receive, permitting the name of
the Indemnified Party to be utilized in connection with such defense and
counterclaims, the making available to the Indemnifying Party of any files,
records or other information of the Indemnified Party that the Indemnifying
Party considers relevant to such defense and counterclaims, the making available
to the Indemnifying Party of any employees of the Indemnified Party and the
granting to the Indemnifying Party of reasonable access rights to the properties
and facilities of the Indemnified Party; provided, however, that in connection
therewith the Indemnifying Party agrees to use reasonable efforts to minimize
the impact thereof on the operations of the Indemnified Party and further agrees
to maintain the confidentiality of all files, records, and other information
furnished by the Indemnified Party pursuant to this Section 2.3. In no event
shall the obligation of the Indemnified Party to cooperate with the Indemnifying
Party as set forth in the immediately preceding sentence be construed as
imposing upon the Indemnified Party an obligation to hire and pay for counsel in
connection with the defense of any claims or pursuit of any counterclaims
covered by the indemnification set forth in this Article II; provided, however,
that the Indemnified Party may, at its own option, cost and expense, hire and
pay for counsel in connection with any such defense and counterclaims. The
Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party reasonably informed as to the status of any such defense or counterclaim,
but the Indemnifying Party shall have the right to retain sole control over such
defense and counterclaim so long as the Indemnified Party is still seeking
indemnification hereunder.

 

(d)               In determining the amount of any loss, cost, damage or expense
for which the Indemnified Party is entitled to indemnification under this
Agreement, the gross amount of the indemnification will be reduced by (i) any
insurance proceeds realized by the Indemnified Party, and such correlative
insurance benefit shall be net of any incremental insurance premium that becomes
due and payable by the Indemnified Party as a result of such claim and (ii) all
amounts recovered by the Indemnified Party under contractual indemnities from
third Persons.

 

2.4              Limitations Regarding Indemnification. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY PARTY’S INDEMNIFICATION OBLIGATION
HEREUNDER COVER OR INCLUDE CONSEQUENTIAL, INDIRECT, INCIDENTAL, PUNITIVE,
EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST PROFITS (INCLUDING ANY DIMINUTION
IN VALUE OF ANY PARTY’S RESPECTIVE INVESTMENT IN THE PARTNERSHIP) SUFFERED,
DIRECTLY OR INDIRECTLY, BY ANY OTHER PARTY ENTITLED TO INDEMNIFICATION UNDER
THIS AGREEMENT.

 



9

 

 

ARTICLE III
Services; Indebtedness

 

3.1              Provision of General and Administrative Services. Cypress
Holdings agrees to provide, and agrees to cause its Affiliates to provide, on
behalf of the General Partner for the Partnership Group’s benefit, all of the
centralized overhead services that Cypress Holdings and its Affiliates have
traditionally provided in connection with the Assets including, without
limitation, the general and administrative services listed on Schedule III to
this Agreement, and shall pay on behalf of the Partnership:

 

(a)                salaries of employees of the General Partner and its
Affiliates (other than the Partnership or its Subsidiaries), to the extent such
employees perform the foregoing services for the Partnership Group;

 

(b)               the cost of employee benefits relating to employees of the
General Partner and its Affiliates (other than the Partnership or its
Subsidiaries), including 401(k), pension, bonuses and health insurance benefits
(whether through insurance policies provided by third parties or
self-insurance), to the extent such employees perform the foregoing services for
the Partnership Group;

 

(c)                all expenses incurred or payments made by the General Partner
or its Affiliates for insurance coverage or deductibles with respect to the
Assets or the business of the Partnership Group as well as any claims received
with respect to the Assets or the business of the Partnership Group; and

 

(d)               all expenses incurred as a result of the Partnership becoming
and continuing as a publicly traded entity, including costs associated with
filings under the Securities Exchange Act of 1934, independent auditor fees,
partnership governance and compliance, registrar and transfer agent fees, tax
return and Schedule K-1 preparation and distribution, legal fees and director
compensation.

 

3.2              Administrative Fee.

 

(a)                As consideration for the provision of such services described
in Section 3.1 by Cypress Holdings and CEM, the Partnership Group shall pay to
Cypress Holdings (i) on or before the tenth business day of the month following
the month in which the Closing Date occurs, an amount equal to $10,958.90 a day
from and including the Closing Date through the last day of the month in which
the Closing Date occurs and (ii) commencing with the first full quarter after
the Closing Date, an annual fee (the “Administrative Fee”) of $4,000,000 payable
in arrears in equal quarterly installments on or before the tenth business day
of each subsequent quarter.

 



10

 

 

(b)               The Administrative Fee shall be increased annually by the
percentage equal to the increase, if any, in the Producer Price Index plus one
(1) percent. In the event that (i) the Partnership Group makes any material
contribution, acquisition or disposition of assets or businesses, (ii) a change
occurs in the scope of services provided to the Partnership Group and the fees
related thereto (iii) a change occurs in an applicable Governmental Requirement
or (iv) Cypress Holdings and the General Partner (including, if applicable, its
Board of Directors or the Conflicts Committee) so agree, then the Administrative
Fee shall be appropriately adjusted, after approval by the Conflicts Committee,
in order to account for changes in the nature and extent of the general and
administrative services provided by Cypress Holdings to the Partnership Group.

 

(c)                On a quarterly basis, the TIR Entities Manager shall in its
sole discretion determine the portion of the Administrative Fee that is
allocable to the business of each TIR Entity on the basis of the gross margin
contribution of each TIR Entity’s business relative to the other businesses of
the Partnership (but excluding the portion of the Administrative Fee that is not
related to any business segment of the Partnership), or on such other basis as
is determined by the board of directors of the General Partner with the approval
of the conflicts committee thereof. Following each such determination, each of
the TIR Entities Non-Controlling Interest Holders agrees to pay the TIR Entities
Manager the respective share of such fee based on such TIR Entities’
Non-Controlling Interest Holders’ proportionate ownership of the applicable TIR
Entity as of the end of the quarter in which the determination is made. Such fee
will be paid to the TIR Majority Interest Holder  from cash distributions made
by TIR otherwise payable to the TIR Non-Controlling Interest Holders.

 

3.3              Reimbursement and Allocation.

 

(a)                The Partnership Group shall reimburse Cypress Holdings for
all tax costs and expenses incurred or payments made by Cypress Holdings and its
Affiliates (other than Partnership Group Members) on behalf of the Partnership
Group including all sales, use, excise, value added, margin, franchise or
similar taxes, if any, that may be applicable from time to time associated with
the ownership and operation of the Assets or with respect to the services
provided by the Partnership Group.

 

(b)               Such reimbursements shall be made by the Partnership Group on
or before the tenth business day of each quarter following the quarter such
costs and expenses are incurred. For the avoidance of doubt, the costs and
expenses set forth in this Section 3.3 shall be paid by the Partnership Group in
addition to, and not as a part of or included in, the Administrative Fee. As
long as the General Partner is an Affiliate of Cypress Holdings, the Partnership
and Cypress Holdings may settle the Partnership Group’s financial obligations to
Cypress Holdings through Cypress Holdings’ normal inter-affiliate settlement
processes.

 

3.4              Limitation on Indebtedness of CEP TIR. Holdings shall not, and
shall cause Cypress Energy Investment, LLC, a Delaware limited liability company
and sole member of CEP TIR (“CEI”) not to, (a) amend, restate, supplement or
otherwise modify the purpose of CEP TIR as described in paragraph 4 of the
Amended and Restated Limited Liability Company Agreement of Cypress Energy
Partners – TIR, LLC dated January 21, 2014 made and entered into by CEI, (b)
replace CEI as sole member of CEP TIR or (c) borrow, or cause to be borrowed or
receive distributions or cause to be distributed any proceeds from borrowings
under any indebtedness incurred by any Partnership Group Member, in each case,
without first obtaining Special Approval (as defined in the Partnership
Agreement).

 



11

 

 

3.5              TIR Non-Controlling Interest Holders; Reimbursement. Each of
the TIR Non-Controlling Interest Holders agrees to pay to the Partnership a fee
equal to each of their (i) pro rata share of interest due on the TIR
Restructuring Indebtedness and (ii) the full amount of the amortization expense
of the Loan Origination Fee, on the basis of the respective ownership interest
in TIR of the TIR Non-Controlling Interest Holders on December 24, 2013. Such
fee will be paid to the TIR Majority Interest Holder  in four (4) equal
installments from distributions otherwise payable to the TIR Non-Controlling
Interest Holders.

 

3.6              TIR Entities Non-Controlling Interest Holders; Reimbursement.
On a quarterly basis, the TIR Entities Manager shall in its sole discretion
determine the portion of the Partnership Indebtedness Interest that is allocable
to the business of each TIR Entity on the basis of the application of the
proceeds of such indebtedness, or on such other basis as is determined by the
board of directors of the General Partner with the approval of the Conflicts
Committee thereof. Following each such determination, each of the TIR Entities
Non-Controlling Interest Holders agrees to pay the TIR Entities Manager the
share of such interest payment for Partnership Indebtedness Interest that is
allocable to the business of each TIR Entity based on such TIR Entities
Non-Controlling Interest Holders’ proportionate ownership of the applicable TIR
Entity as of the end of the quarter in which the determination is made.

 

ARTICLE IV
Right of First Offer

 

4.1              Right of First Offer to Purchase Certain Assets.

 

(a)                For the period beginning on the Closing Date and ending on
the earlier of the fifth anniversary of the Closing Date and a Partnership
Change of Control (the “ROFO Period”), the Cypress Entities hereby grant to the
Partnership Group a right of first offer on any ROFO Asset to the extent that
any Cypress Entity proposes to Transfer any ROFO Asset (other than to an
Affiliate who agrees in writing that such ROFO Asset remains subject to the
provisions of this Article IV and such Affiliate assumes the obligations under
this Article IV with respect to such ROFO Asset) or enters into any agreement
relating to such Transfer or proposed Transfer of any ROFO Asset during the ROFO
Period; provided, however, that Cypress Entities may transfer all or any part of
a ROFO Asset to an Affiliate of Cypress Holdings that agrees in writing that
such ROFO Asset remains subject to the provisions of this Article IV and such
Affiliate assumes in writing the obligations of the Cypress Entities under this
Article IV with respect to such ROFO Asset, and such Transfer shall not be
subject to the Partnership Group’s right of first offer under this Article IV.

 



12

 

 

(b)               The Parties acknowledge that any Transfer of ROFO Assets
pursuant to the Partnership Group’s right of first offer is subject to the terms
of all existing agreements with respect to the ROFO Assets and shall be subject
to and conditioned on the obtaining of any and all necessary consents of
security holders, governmental authorities, lenders or other third parties.

 

4.2              Procedures.

 

(a)                In the event a Cypress Entity proposes to Transfer any
applicable ROFO Asset (other than to an Affiliate, in accordance with Section
4.1(a)) during the ROFO Period (a “Proposed Transaction”), Cypress Holdings
shall, prior to any Cypress Entity entering into any such Proposed Transaction,
first give notice in writing to the Partnership Group (the “ROFO Notice”) of the
intention to enter into such Proposed Transaction. The ROFO Notice shall
include: (i) a description of the ROFO Assets subject to the Proposed
Transaction, and (ii) any material terms, conditions and details as would be
necessary for a Partnership Group Member to make a responsive offer to enter
into the Proposed Transaction with the Cypress Entity, which terms, conditions
and details shall at a minimum include any terms, condition or details that
Cypress Holdings would propose to provide to non-Affiliates in connection with
the Proposed Transaction. If the Partnership Group decides to purchase the ROFO
Assets, the Partnership Group shall have 45 days following receipt of the ROFO
Notice (the “ROFO Response Deadline”) to propose an offer to enter into the
Proposed Transaction with the Cypress Entity (the “ROFO Response”). The ROFO
Response shall set forth the terms and conditions (including, without
limitation, the purchase price the applicable Partnership Group Member proposes
to pay for the ROFO Asset and the other terms of the purchase including, if
requested by a Cypress Entity, the terms on which the Partnership Group Member
will provide services to the Cypress Entity to enable the Cypress Entity to
utilize the applicable ROFO Asset) pursuant to which the Partnership Group would
be willing to enter into a binding agreement for the Proposed Transaction. If no
ROFO Response is delivered by the Partnership Group by the ROFO Response
Deadline, then the Partnership Group shall be deemed to have decided not to
purchase the applicable ROFO Assets, and the Partnership Group shall be deemed
to have waived its right of first offer with respect to such ROFO Asset, subject
to Section 4.2(c).

 

(b)               If Cypress Holdings rejects the ROFO Response or fails to
respond to such ROFO Response within 45 days of the receipt thereof, such ROFO
Response shall be deemed to have been rejected by Cypress Holdings, and Cypress
Holdings shall not be required to enter into an agreement with the applicable
Partnership Group Member regarding the Proposed Transaction. If Cypress Holdings
accepts the ROFO Response, it will confirm such acceptance in a written notice
to the applicable Partnership Group Member upon the terms set forth in the ROFO
Response, and, if applicable, the Partnership Group Member shall enter into an
agreement with the Cypress Entity setting forth the terms on which the
Partnership Group Member will provide services to the Cypress Entity to enable
the Cypress Entity to utilize the ROFO Asset. Unless otherwise agreed between
Cypress Holdings and the applicable Partnership Group Member, the terms of the
purchase and sale agreement will include the following:

 

(i)                 the Partnership Group Member will deliver the agreed
purchase price (in cash, Partnership Securities, an interest-bearing promissory
note, or any combination thereof);

 



13

 

 

(ii)               Cypress Holdings will represent that it has title to the ROFO
Assets that is sufficient to own and operate the ROFO Assets in accordance with
their intended and historical use, subject to all recorded matters and all
physical conditions in existence on the closing date for the purchase of the
applicable ROFO Asset, plus any other such matters as the Partnership Group
Member may approve. If the Partnership Group Member desires to obtain any title
insurance with respect to the ROFO Asset, the full cost and expense of obtaining
the same (including but not limited to the cost of title examination, document
duplication and policy premium) shall be borne by the Partnership Group Member;

 

(iii)             Cypress Holdings will grant to the Partnership Group Member
the right, exercisable at the Partnership Group Member’s risk and expense prior
to the delivery of the ROFO Response, to make such surveys, tests and
inspections of the ROFO Asset as the Partnership Group Member may deem
desirable, so long as such surveys, tests or inspections do not damage the ROFO
Asset or interfere with the activities of Cypress Holdings;

 

(iv)             Cypress Holdings and the applicable Partnership Group Member
shall use commercially reasonable efforts to do or cause to be done all things
that may be reasonably necessary or advisable to effectuate the consummation of
any transactions contemplated by this Section 4.2(b), including causing its
respective Affiliates to execute, deliver and perform all documents, notices,
amendments, certificates, instruments and consents required in connection
therewith; and

 

(v)               neither Cypress Holdings nor the applicable Partnership Group
Member shall have any obligation to sell or buy the applicable ROFO Asset if any
of the consents referred to in Section 4.1(b) has not been obtained.

 

(c)                If the Partnership Group has not timely delivered a ROFO
Response as specified above with respect to a Proposed Transaction that is
subject to a ROFO Notice, or if Cypress Holdings has rejected or is deemed to
have rejected a ROFO Response, Cypress Holdings shall be free to enter into a
Proposed Transaction with any third party (i) on terms and conditions (excluding
those relating to price) that are not more favorable in the aggregate to such
third party than those proposed in respect of the Partnership Group in the ROFO
Response and (ii) at a price equal to no less than 100% of the price offered by
the applicable Partnership Group Member in the ROFO Response to Cypress
Holdings; provided, if such Proposed Transaction with a third party shall not
have been consummated within the later of (A) 180 days after the ROFO Response
Deadline, and (B) 10 days after the satisfaction of all consent, governmental
approval or filing requirements, if any, then the ROFO Notice shall be deemed to
have lapsed, and Cypress Holdings shall not Transfer any of the ROFO Assets
described in the ROFO Notice without complying again with the provisions of this
Article IV if and to the extent then applicable.

 

(d)               If requested by the Partnership Group, the Cypress Entities
shall use commercially reasonable efforts to obtain any financial statements
with respect to any ROFO Assets Transferred pursuant to this Article IV to the
extent required under Regulation S-X promulgated by the Securities and Exchange
Commission or any successor statute.

 



14

 

 

ARTICLE V
Licenses of Marks

 

5.1              Grant of License. Upon the terms and conditions set forth in
this Article V, Cypress Holdings hereby grants and conveys to the Partnership
and each of the entities currently or hereafter comprising a part of the
Partnership Group a nontransferable, nonexclusive, royalty-free right and
license (the “License”) to use the name “Cypress” and “Tulsa Inspection
Resources” and any other associated or related service marks, trademarks,
graphics and tradenames owned by Cypress Holdings (collectively, the “Marks”).

 

5.2              Ownership and Quality of Marks. The Partnership, on behalf of
itself and the other Partnership Group Members, agrees that ownership of the
Marks and the goodwill relating thereto shall remain vested in Cypress Holdings
during the term of the License and thereafter. To the fullest extent permitted
by law, the Partnership agrees, and agrees to cause the other Partnership Group
Members, never to challenge, contest or question the validity of Cypress
Holdings’ ownership of the Marks or any registration thereof by Cypress
Holdings. In connection with the use of the Marks, the Partnership and any other
Partnership Group Member shall not in any manner represent that they have any
ownership in the Marks or registration thereof. The Partnership, on behalf of
itself and the other Partnership Group Members, acknowledges that the use of the
Marks shall not create any right, title or interest in or to the Marks, and all
use of the Marks by the Partnership or any other Partnership Group Member shall
inure to the benefit of Cypress Holdings. The Partnership agrees, and agrees to
cause the other Partnership Group Members, to use the Marks in accordance with
such quality standards established by Cypress Holdings and communicated to the
Partnership Group from time to time, it being understood that the products and
services offered by the Partnership Group Members as of the Closing Date are of
a quality that is acceptable to Cypress Holdings.

 

5.3              Termination. The License shall terminate upon the termination
of this Agreement pursuant to Section 6.6.

 

ARTICLE VI
Miscellaneous

 

6.1              Offset; TIR Entities. To the fullest extent permitted by law,
at any time when a TIR Entity is to pay or distribute any amount to any of its
members, any amounts that a member, in its capacity as a member, then owes to
such TIR Entity or another member of such TIR Entity, whether pursuant to this
Agreement (including Sections 3.2(c), 3.5 and 3.6), a related agreement or
otherwise, may be deducted from the amount to be paid or distributed to each
member of such TIR Entity before payment or distribution (with written notice to
such member of such offset). To the fullest extent permitted by law, in the
event of any amounts that a member of a TIR entity owes to another member of
such TIR Entity, the TIR Entities Manager shall promptly distribute such
deducted amount to the appropriate member of such TIR Entity.

 

6.2              Choice of Law; Submission to Jurisdiction. This Agreement shall
be subject to and governed by the laws of the State of Delaware, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. EACH OF THE
PARTIES HERETO AGREES THAT THIS AGREEMENT INVOLVES AT LEAST U.S. $100,000 AND
THAT THIS AGREEMENT HAS BEEN ENTERED INTO IN EXPRESS RELIANCE UPON 6 Del. C. §
2708. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES (i) TO
BE SUBJECT TO THE JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND OF THE
FEDERAL COURTS SITTING IN THE STATE OF DELAWARE, AND (ii) TO THE EXTENT SUCH
PARTY IS NOT OTHERWISE SUBJECT TO SERVICE OF PROCESS IN THE STATE OF DELAWARE,
TO APPOINT AND MAINTAIN AN AGENT IN THE STATE OF DELAWARE AS SUCH PARTY’S AGENT
FOR ACCEPTANCE OF LEGAL PROCESS AND TO NOTIFY THE OTHER PARTIES OF THE NAME AND
ADDRESS OF SUCH AGENT.

 



15

 

 

6.3              Non-Binding Mediation. If the Parties cannot resolve any
dispute or claim arising under this Agreement, then no earlier than 10 days nor
more than 60 days following written notice to the other Parties, any Party may
initiate mandatory, non-binding mediation hereunder by giving a notice of
mediation (a “Mediation Notice”) to the other Parties to the dispute or claim.
In connection with any mediation pursuant to this Section 6.3, the mediator
shall be jointly appointed by the Parties to the dispute or claim and the
mediation shall be conducted in Tulsa, Oklahoma unless otherwise agreed by the
Parties to the dispute or claim. All costs and expenses of the mediator
appointed pursuant to this Section 6.3 shall be shared equally by the Parties to
the dispute or claim. The then-current Model ADR Procedures for Mediation of
Business Disputes of the Center for Public Resources, Inc., either as written or
as modified by mutual agreement of the Parties to the dispute or claim, shall
govern any mediation pursuant to this Section 6.3. In the mediation, each Party
to the dispute or claim shall be represented by one or more senior
representatives who shall have authority to resolve any disputes. If a dispute
or claim has not been resolved within 30 days after the receipt of the Mediation
Notice by a Party, then any Party to the dispute or claim may refer the
resolution of the dispute or claim to litigation.

 

6.4              Notice. All notices or requests or consents provided for by, or
permitted to be given pursuant to, this Agreement must be in writing and must be
given by depositing same in the United States mail, addressed to the Person to
be notified, postpaid, and registered or certified with return receipt requested
or by delivering such notice in person or by facsimile to such Party. Notice
given by personal delivery or mail shall be effective upon actual receipt.
Notice given by facsimile shall be effective upon actual receipt if received
during the recipient’s normal business hours or at the beginning of the
recipient’s next business day after receipt if not received during the
recipient’s normal business hours. All notices to be sent to a Party pursuant to
this Agreement shall be sent to or made at the address set forth below such
Party’s signature to this Agreement or at such other address as such Party may
stipulate to the other Parties in the manner provided in this Section 6.4.

 

If to the Cypress Entities:

 

Cypress Energy Holdings, LLC
5727 S. Lewis Avenue, Suite 500

Tulsa, Oklahoma 74105

Attn: General Counsel and Secretary
Facsimile: (918) 748-3905

 

If to the Partnership Group:

 

Cypress Energy Partners, L.P.
c/o Cypress Energy Partners GP, LLC, its General Partner
5727 S. Lewis Avenue, Suite 500

Tulsa, Oklahoma 74105

Attn: Executive Vice President and General Counsel
Facsimile: (918) 748-3905

 



16

 

 

6.5              Entire Agreement. This Agreement constitutes the entire
agreement of the Parties relating to the matters contained herein, superseding
all prior contracts or agreements, whether oral or written, relating to the
matters contained herein.

 

6.6              Termination of Agreement. This Agreement, other than the
provisions set forth in Article II hereof, may be terminated by (a) the written
agreement of all of the Parties or (b) Cypress Holdings or the Partnership upon
a Partnership Change of Control by written notice given to the other Parties to
this Agreement. For the avoidance of doubt, the Parties’ indemnification
obligations under Article II shall, to the fullest extent permitted by law,
survive the termination of this Agreement in accordance with their respective
terms.

 

6.7              Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties
hereto. Any amendment hereto that the General Partner determines would
materially adversely affect the holders of Common Units must be approved by the
Conflicts Committee. Each such instrument shall be reduced to writing and shall
be designated on its face an “Amendment” or an “Addendum” to this Agreement.

 

6.8              Assignment. No Party shall have the right to assign its rights
or obligations under this Agreement without the consent of the other Parties
hereto.

 

6.9              Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument. Delivery of an executed signature page of this
Agreement by facsimile transmission or in portable document format (.pdf) shall
be effective as delivery of a manually executed counterpart hereof.

 

6.10          Severability. If any provision of this Agreement shall be held
invalid or unenforceable by a court or regulatory body of competent
jurisdiction, the remainder of this Agreement shall remain in full force and
effect.

 

6.11          Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.

 



17

 

 

6.12          Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner of
the Partnership shall have the right, separate and apart from the Partnership,
to enforce any provision of this Agreement or to compel any Party to this
Agreement to comply with the terms of this Agreement.

 

 

 

[Signature pages follow]

 



18

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 



  CYPRESS ENERGY HOLDINGS, LLC                     By: /s/ G. Les Austin      
Name:  G. Les Austin       Title:  Chief Financial Officer                      
      CYPRESS ENERGY MANAGEMENT, LLC                     By: /s/ G. Les Austin  
    Name:  G. Les Austin       Title:  Chief Financial Officer, Vice President,
Secretary and Treasurer                             CYPRESS ENERGY PARTNERS, LLC
                    By: /s/ G. Les Austin       Name:  G. Les Austin      
Title:  Chief Financial Officer, Vice President, Secretary and Treasurer        
            CYPRESS ENERGY PARTNERS, L.P.             By: Cypress Energy
Partners GP, LLC,     its general partner                     By: /s/ G. Les
Austin       Name:  G. Les Austin       Title:  Vice President and Chief
Financial Officer  



 

 

[Signature page to Omnibus Agreement]



 

 

 



 



  CYPRESS ENERGY PARTNERS GP, LLC                     By: /s/ G. Les Austin    
  Name:  G. Les Austin       Title:  Vice President and Chief Financial Officer
                            CHARLES C. STEPHENSON, JR.                       /s/
Charles C. Stephenson, Jr.                                     CYNTHIA FIELD    
                  /s/ Cynthia Field  



 

  



[Signature pages to Omnibus Agreement]

 

 

 

 



  CYPRESS ENERGY PARTNERS – TIR, LLC                     By: /s/ G. Les Austin  
    Name:  G. Les Austin       Title:  Chief Financial Officer, Vice President,
Secretary and Treasurer                             FOLEY INSPECTION SERVICES
ULC                     By: /s/ Randall Lorett       Name:  Randall Lorett      
Title:  Chief Executive Officer                             TULSA INSPECTION
RESOURCES, LLC                     By: /s/ Richard Carson       Name:  Richard
Carson       Title:  Secretary                             TULSA INSPECTION
RESOURCES – CANADA ULC                     By: /s/ Randall Lorett      
Name:  Randall Lorett       Title:  Chief Executive Officer                    
        TULSA INSPECTION RESOURCES – HOLDINGS, LLC                     By: /s/
Richard Carson       Name:  Richard Carson       Title:  Secretary  



 

 



[Signature pages to Omnibus Agreement]

  

 

 



 

  TULSA INSPECTION RESOURCES – NONDESTRUCTIVE EXAMINATION, LLC                  
  By: /s/ Richard Carson       Name:  Richard Carson       Title:  Secretary  

 

 



[Signature pages to Omnibus Agreement]

 



 

 

 



Schedule I
Pending Environmental Issues

 

None

 



 

 

 

Schedule II
Pending Litigation

 

None

 



 

 

 

Schedule III
General and Administrative Services

 

(1)Executive services

(2)Financial and administrative services (including, but not limited to,
treasury and accounting)

(3)Information technology services

(4)Legal services

(5)Corporate Health, safety and environmental services

(6)Human resources services

(7)Procurement services

(8)Corporate engineering services

(9)Business development services

(10)Investor relations

(11)Tax matters

(12)Insurance coverage

 



 

 

 

Schedule IV
ROFO Assets

 

(1)Any assets used in, or entities engaged primarily in, providing saltwater
disposal and other water environmental services to U.S. onshore oil and natural
gas producers and trucking companies in the U.S.

(2)Any assets or entities currently owned by or acquired from SBG Energy
Services, LLC

(3)Any assets used in, or entities engaged primarily in, providing pipeline
inspection and integrity services

(4)Additional equity interest in Cypress Energy Partners – TIR, LLC, Tulsa
Inspection Resources, LLC, Tulsa Inspection Resources – Nondestructive
Examination, LLC, Tulsa Inspection Resources – Canada ULC and Foley Inspection
Services ULC.

  

 



 